Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00810-CR

                                   Robert F. CRUNK,
                                       Appellant

                                            v.

                                  The STATE of Texas,

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR0707
                      Honorable Lori I. Valenzuela, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 3, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice